                  Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 1 of 10

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
             UNITED STATES DISTRICT COURT
                                                                                    DATE FILED: 05/15/2020
             FOR THE SOUTHERN DISTRICT OF NEW YORK


                 IN RE FOREIGN EXCHANGE
                 BENCHMARK RATES ANTITRUST                               Case No. 1:13-cv-07789 (LGS)
SEVENTH          LITIGATION
XXXXX
SIXTH
XXXXX
FIFTH XXXXXXX
      FOURTH XXXXXXX
              SECOND
        XXXXX AMENDED CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER
        THIRD

                   This Amended Civil Case Management Plan is submitted by Plaintiffs and
             Defendants Credit Suisse Group AG, Credit Suisse AG, and Credit Suisse Securities
             (USA) LLC, (collectively, “the Parties”) in accordance with Federal Rule of Civil
             Procedure 26(f)(3) and the Court’s December 23, 2016 Civil Case Management Plan and
             Scheduling Order (ECF No. 704).1

        I.           Status Reports

                     On the second Friday of every other month, the Parties shall submit a joint status
                     letter, as outlined in Rule IV.A.2 of this Court’s Individual Rules and Procedures
                     for Civil Cases, unless the Parties agree that a status letter would not be useful for a
                     particular bi-monthly period in which case the Court would be notified
                     accordingly. The Parties will advise the Court in their submission whether the
                     Parties believe a status conference would be useful to address pending issues.

                     The fact of the bi-monthly status reports does not affect the Parties’ right to raise
                     discovery disputes at any time, if necessary, in accordance with Local Civil Rule
                     37.2 and Rules II.B.2 and III.C.3 of this Court’s Individual Rules and Procedures
                     for Civil Cases.

       II.           Fact Discovery

                     A.      Court’s Presumptive Discovery Limits

                             Given the complexity of the action, the relevant time period, the scope of
                             the allegations, and the number of parties involved, the Parties shall meet
                             and confer regarding the appropriate limitations of discovery, and, though
                             necessary discovery may exceed that contemplated or required by Rule II.A
                             of this Court’s Individual Rules and Procedures for Civil Cases, the Parties


             1
                       Unless otherwise specified herein, this Civil Case Management Plan governs deadlines for the
             Plaintiffs and Non-Settling Defendants in this matter.
Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 2 of 10




         reserve their rights with respect to limitations set forth in Rule II.A of this
         Court’s Individual Rules and Procedures for Civil Cases.

  B.     Stay of Fact Discovery
         Fact discovery has commenced except that the commencement of certain
         percipient witness depositions have been stayed pursuant to the discovery
         stay requested by the U.S. Department of Justice (“DOJ”) and ordered by
         the Court (the “DOJ discovery stay”) (see ECF No. 863)., and will continue in accordance
                                                                                 XXXXXXXXXXXXX
         with the parameters outlined in the DOJ letter in Case No. 15-cv-9300, ECF  No. 475. The
         DOJ discovery stay expires December 8, 2017, subject to an                  ECF. No. 499.
         application for renewal at that time and further order of the Court, given
         DOJ’s continuing grand jury investigation into matters overlapping with the
         allegations in Plaintiffs’ Complaint.
         If the DOJ discovery stay is still in effect by March 30, 2018, the Parties
         may meet and confer about adjusting all subsequent deadlines in this Civil
         Case Management Plan. If the Parties agree that the deadlines in this Civil
         Case Management Plan should be adjusted, then they shall submit a revised
         proposed Civil Case Management Plan. If the Parties are unable to agree,
         they shall, within seven days of the initial meet and confer, submit their
         dispute to the Court for resolution.
  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
  Fact discovery shall be substantially completed by June 30, 2020.

         Discovery Protocols

              1.      Electronically Stored Information (“ESI”) and Document Production
                      Protocol. The ESI Protocol governs this action
                      (see ECF No. 712).

              2.      Deposition Protocol. The Deposition Protocol governs this
                      action (see ECF No. 721).

  C.     Interim Discovery Deadlines

              1.      Discovery of Settling Defendants
                      To the extent a current or former employee of a Settling
                      Defendant provides testimony pursuant to Section 14(b)(ix) of
                      any Settlement Agreement, that testimony shall be conducted
                      in accordance with Rule 30 of the Federal Rules of Civil
                      Procedure and all parties shall be given notice and an
                      opportunity to participate.
                      To the extent Settling Defendants provide any further
                      documents to Plaintiffs pursuant to Section 14(b)(iv) of the


                                       2
Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 3 of 10




                  Settlement Agreements after the date of this Civil Case
                  Management Plan, they shall contemporaneously provide
                  such materials to Non-Settling Defendants.               Settling
                  Defendants shall meet and confer with Non-Settling
                  Defendants regarding the production of information produced
                  to Plaintiffs pursuant to Sections 14(b)(iii) and 14(b)(v) of the
                  Settlement Agreements. As part of the meet and confer, the
                  Settling Defendants and Non-Settling Defendants will, among
                  other things, attempt to reach agreement on the manner in
                  which the Non-Settling Defendants will store the Settling
                  Defendants’ data in order to protect the confidentiality of the
                  data. To the extent the Settling Defendants and Non-Settling
                  Defendants cannot reach agreement, they will seek the Court’s
                  assistance.

                  Non-Settling Defendants reserve the right to serve
                  supplemental Document Requests on Settling Defendants and
                  the Settling Defendants reserve the right to object to such
                  requests.

             2.   Interrogatories

                  Interrogatories may be served in accordance with the Federal
                  Rules of Civil Procedure and Rule 33.3 of the Local Civil
                  Rules.

             3.   Requests for Admission

                  Requests for admission may be served in accordance with the
                  Federal Rules of Civil Procedure – provided, however, that
                  unless otherwise stipulated by the Parties or ordered by the
                  Court, a Party may serve on any other Party no more than 25
                  requests for admission. This limitation does not apply to
                  requests for admission relating to admissibility or
                  authentication of documents or data.

             4.   Depositions

                  a. Depositions of Plaintiffs

                     Depositions of the named Plaintiffs have commenced.
                     Depositions taken shall be subject to the Deposition
                     Protocol, including the permitted number and time limits
                     of depositions set forth therein.




                                   3
Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 4 of 10




                       b. Depositions of Defendants

                           Depositions may be noticed subject to limits imposed by
                           the DOJ discovery stay or further Order of the Court.

                       c. Rule 30(b)(6) Depositions

                           Subject to the DOJ discovery stay or further Order of the
                           Court, the Parties may notice and take depositions under
                           Rule 30(b)(6) of the Federal Rules of Civil Procedure.
                           Any and all Rule 30(b)(6) depositions taken shall be
                           subject to the Deposition Protocol, including the permitted
                           number and time limits of depositions set forth therein.

               5.      Document and Data Discovery

                 a.      Rolling Production. To facilitate orderly and timely
                         production of documents prior to the completion deadlines
                         and deter production of all or most documents on the day of
                         those deadlines, productions shall take place on a rolling
                         basis.

                 b.      Requests for Production

                         Any additional requests for production made prior to
                         Plaintiffs’ class certification motion shall be served no later
                         than March 15, 2018.

  E.      Privilege Logs

                 Privilege logs will be provided on a rolling basis thirty (30) days
                 from the date of each production. Privilege logs will conform to the
                 specifications set forth in the ESI Protocol.

  F.      Close of Fact Discovery Pending Ruling on Class Certification Motion
  Depositions may be taken pending the Court's ruling on Plaintiffs' class certification motion.
                 Except for depositions sought pursuant to Hague requests which
                 have been approved by the Court, but have not been completed as of
                 April 19, 2018, and as otherwise as specified below, discovery shall
                 be stayed pending the Court’s ruling on Plaintiffs’ class certification
                 motion. Within thirty (30) days of the Court’s ruling on Plaintiffs’
                 class certification motion, the Parties shall submit a joint letter
                 advising the Court of their views on how much time they need to
                 complete discovery in light of the Court’s ruling and the discovery
                 completed prior to Plaintiffs’ class certification motion being filed. decided.



                                        4
       Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 5 of 10




III.     Settlement

         Within fourteen (14) days after the close of all fact discovery, counsel for the
         Parties must confer to discuss settlement and jointly advise the Court in writing if
         they intend to use a private mediator to facilitate settlement discussions.

IV.      Class Certification and Related Expert Discovery

         A.     Plaintiffs shall serve but not file their motion for class certification and any
                expert reports in support thereof by XXXXXXXXXXXXX
                                                          April 19, 2018, and shall file such
                motion on XXXXXXXXXXXXXXX
                            October 11, 2018.                 5/31/18
                             12/6/18
         B.     Absent agreement of the Parties, depositions of Plaintiffs’ experts or other
                affiants in support of the motion shall be completed by XXXXXXXXXXXX
                                                                            June 29, 2018.
                                                                              8/3/18
         C.     Defendants shall serve but not file any opposition to the motion for class
                certification, any expert reports in support thereof, and any challenges to
        9/20/18 Plaintiffs’ experts by XXXXXXXXXXXX
                                        July 26, 2018, and shall file such opposition (and
                expert challenges) on XXXXXXXXXXXXXX
                                        October 11, 2018. 12/6/18

         D.      Absent agreement of the Parties, depositions of Defendants’ experts or
                 other affiants in support of the motion shall be completed by XXXXXXXXXXXX
                                                                               September 14,
                 XXXXX
                 2018.                                                           10/26/18

                Plaintiffs shall serve and file their reply brief in support of their class
                certification motion, any reply expert reports, any opposition to any
                challenge by Defendants to Plaintiffs’ experts (Defendants’ replies due
                three (3) weeks after oppositions), and any challenges to Defendants’
        12/6/18 experts by XXXXXXXXXXXXXXX
                            October 11, 2018 (Defendants’ oppositions due three (3) weeks
                after opening brief and Plaintiffs’ replies due three (3) weeks after
                oppositions). Plaintiffs shall provide a courtesy copy of the class
                certification motion papers as provided for in the Court’s Individual Rules
                and Procedures for Civil Cases.

 V.      Merits Expert Discovery, Dispositive Motions, and Final Pre-Trial Deadlines

         Within thirty (30) days following the Court’s ruling on Plaintiffs’ class certification
         motion, the Parties shall submit a joint letter advising the Court of their views
         regarding the remaining deadlines for expert discovery, dispositive motions, and
         final pre-trial deadlines.                                      May 14, 2020
         The parties shall comply with the deadlines identified in the October    3, 2019
                                                                         XXXXXXXXXXXX
         letter appended hereto.   , as modified by the Court.




                                                5
               Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 6 of 10




       VI.        Pre-Trial Conference

                  Within thirty (30) days of the Court’s ruling on dispositive motions, the Parties
                  shall meet and confer and submit a joint proposed schedule to the Court for
                  consideration in setting a date for the final pre-trial conference, a trial date, and
                  other necessary pre-trial procedures.

      VII.        Modification

                  The Parties may mutually agree to modify or extend any interim discovery deadline
                  herein. For any modification or extension that will impact established submission
                  dates to this Court, any application to modify or extend the dates herein shall be
                  made in a written application in accordance with the Court’s Individual Rules and
                  shall be made no less than two (2) business days prior to the expiration of the date
                  sought to be extended.

The page limit for Plaintiffs' opening brief in support of class certification and Defendants' opposition is expanded to
50 pages, and the page limit for Plaintiffs' reply brief is expanded to 25 pages. Expert reports need not adhere to the
page limits stated in the Court's Individual Rules.




                                                        6
    Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 7 of 10




                CIVIL CASE MANAGEMENT PLAN SUMMARY CHART

Deadline                 Action
XXXXXXXXXXXXXX
December 8, 2017             Tentative date upon which DOJ stay on certain Defendant
                                percipient witness testimony lifted; depositions of remaining
                                percipient witnesses may begin

XXXXXXXXXXXX
April 19, 2018                  Plaintiffs shall serve their motion for class certification and any
  5/31/18                        expert reports in support thereof

XXXXXXXXXXX
June 29, 2018                   Absent agreement, depositions of Plaintiffs’ class experts or
   8/3/18                        other affiants in support of the motion shall be completed

XXXXXXXXXXX
July 26, 2018                   Defendants shall serve any opposition to the motion for class
   9/20/18                       certification, any expert reports in support thereof, and any
                                 challenges to Plaintiffs’ class experts

XXXXXXXXXXXXXXXX
September 14, 2018              Absent agreement, depositions of Defendants’ class experts or
   10/26/18                      other affiants in support of the motion shall be completed

XXXXXXXXXXXXXX
October 11, 2018                Plaintiffs’ shall serve their reply brief in support of their class
   12/6/18                       certification motion, any reply expert reports, any opposition to
                                 any challenge by Defendants to Plaintiffs’ class experts (replies
                                 due three weeks after oppositions), and any challenges to
                                 Defendants’ class experts (oppositions due three weeks after
                                 opening briefs; replies due three weeks after oppositions).
                                 Plaintiffs shall provide a courtesy copy of the class certification
                                 motion papers as provided in the Court’s Individual Rules and
                                 Procedures for Civil Cases.


The Clerk of Court is directed to enter the dates identified in the appended letter into the
Court calendar.
SO ORDERED.
Dated: May 15, 2020
       New York, New York
                                                      ____________________________
                                                      HON. LORNA G. SCHOFIELD
                                                      United States District Judge




                                              7
       Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 8 of 10




                                           May 14, 2020
                                                                                           Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

       Pursuant to the Court’s Sixth Amended Civil Case Management Plan and Scheduling Order
(ECF No. 1423), the parties write to provide a joint status update regarding the COVID-19
pandemic and its impact on the operative pretrial schedule in this case. Having conferred with
each other, the parties respectfully request that the Court extend all deadlines in the Scheduling
Order by eight weeks to account for the widespread disruption caused by COVID-19.

         The parties remain in the middle of expert discovery. The next deadline is for Plaintiffs to
depose Defendants’ four experts. Id. at 8. The parties agree that due to the technical nature and
complexities involved with these depositions, both the preparation of Credit Suisse’s experts by
its counsel and the taking of the depositions by Plaintiffs’ counsel are best accomplished in person.
Though Credit Suisse’s experts and the necessary counsel are located in the United States, current
restrictions make completing these depositions by June 2 unlikely.

        The parties are also conducting fact depositions in the United States and abroad. As a result
of COVID-19 shelter-in-place orders and travel restrictions, Plaintiffs were forced to postpone all
scheduled depositions, including depositions scheduled to occur in New York and London.
Plaintiffs intend to take certain depositions remotely, specifically, depositions where the witnesses
indicate they intend to invoke the Fifth Amendment, beginning in June 2020. Where, however, a
witness intends to testify substantively, the parties agree that both preparation and deposition of
the witness is best accomplished in person, especially where the witness is outside the trial
subpoena power of this Court and the video record of the deposition may be the only means the
Court and/or jury can evaluate the testimony.

        The parties remain concerned that current (and future) air travel restrictions may either:
(1) make exceedingly difficult or outright prohibit travel to attend these depositions; and/or
(2) leave counsel stranded abroad or quarantined upon return.

       Accordingly, the parties respectfully request an eight-week extension of the schedule and
ask the Court to modify its Sixth Amended Scheduling Order to extend all deadlines by eight
weeks as follows:
       Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 9 of 10

Honorable Lorna G. Schofield
May 14, 2020
Page 2

 Current Deadline      Action                                       New Deadline
 6/4/2020              Depositions of defendants’ experts           7/30/2020
 6/18/2020             Reply expert reports                         8/13/2020
 9/1/2020              Fact discovery substantially complete        10/27/2020
 9/17/2020             Pre-motion conference for dispositive        XXXXXXXXXXXXXXXXXXXXXX
                                                                    After substantial completion
                       motions (with pre-motion letters due 14      XXXXXXXXXXXXXXXXXXXX
                                                                    of fact discovery, as set by
                       days in advance)                             XXXX 11/12/2020 at 10:40 a.m.
                                                                    Court

         This extension will allow the parties to postpone pending depositions to protect health and
minimize travel while the parties assess the ongoing developments related to COVID-19. The
parties agree they will suffer no prejudice from this extension. The parties only make this request
in light of the continuing exceptional circumstances at hand.

        By July 16, 2020, the parties will submit a joint special status letter addressing whether any
further modifications of the schedule are necessary.

                                       Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                               HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                             s/ Michael D. Hausfeld
 Christopher M. Burke                                Michael D. Hausfeld
 600 W. Broadway, Suite 3300                         1700 K Street, NW, Suite 650
 San Diego, CA 92101                                 Washington, DC 20006
 Telephone: 619-233-4565                             Telephone: 202-540-7200
 cburke@scott-scott.com                              mhausfeld@hausfeld.com
                                        Attorneys for Plaintiffs

CAHILL GORDON & REINDEL LLP

 s/ Jason M. Hall
David G. Januszewski
Herbert S. Washer
Elai Katz
Jason M. Hall
Sheila C. Ramesh
80 Pine Street
New York, NY 10005
Telephone: 212-701-3000
      Case 1:13-cv-07789-LGS Document 1454 Filed 05/15/20 Page 10 of 10

Honorable Lorna G. Schofield
May 14, 2020
Page 3

djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
sramesh@cahill.com

Attorneys for Defendants
Credit Suisse Group AG, Credit Suisse AG,
and Credit Suisse Securities (USA) LLC
